                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DARRYL LEE GOLDSTEIN,                               Case No. 19-cv-00555-HSG
                                   8                      Plaintiff,                           ORDER GRANTING EXTENSION OF
                                                                                               TIME TO FILE AMENDED
                                   9                v.                                         COMPLAINT
                                  10       GEORGINA BARAJAS, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13             Plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. § 1983. On July 24,

                                  14   2019, the Court dismissed the complaint with leave to amend, and ordered plaintiff to file an

                                  15   amended complaint by August 21, 2019. Dkt. No. 18. On August 21, 2019, the Court granted

                                  16   plaintiff an extension of time to October 11, 2019 to file his amended complaint. Dkt. No. 21. On

                                  17   September 3 and 12, 2019, plaintiff requested that the Court provide him with a copy of his

                                  18   complaint so that he could prepare an amended complaint. The Court provided plaintiff with a

                                  19   copy of his complaint on October 18, 2019,1 and will sua sponte GRANT an extension of time to

                                  20   December 2, 2019 to file the amended complaint.

                                  21             Failure to file an amended complaint in accordance with this order in the time

                                  22   provided will result in dismissal of this action further notice to Plaintiff.

                                  23             IT IS SO ORDERED.

                                  24   Dated: 10/25/2019

                                  25                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  26                                                      United States District Judge
                                  27

                                  28   1
                                           The Court previously returned the original complaint to plaintiff on June 12, 2019.
